SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was submitted by plaintiff pro se.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Kahn’s Decision and Order entered on June 29, 1999, and Judge Kahn’s Order entered on November 3, 1999, plaintiff having failed to avail himself of the opportunity afforded to file an amended complaint.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.